Matter of Citak v Visitación-Lewis (2016 NY Slip Op 08612)





Matter of Citak v Visitación-Lewis


2016 NY Slip Op 08612


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Andrias, J.P., Saxe, Feinman, Gische, Kahn, JJ.


2804 77/16 -5571

[*1]In re Donald L. Citak, et al.,	 Petitioners,
vHon. Laura Visitación-Lewis, etc., Respondent.


Peter Wessel, New York, for petitioners.
Eric T. Schneiderman, Attorney General, New York (Jonathan D. Conley of counsel), for respondent.

The above-named petitioners having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is granted to the extent of directing that the underlying matter be transferred randomly to another Justice, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK